DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on  15 December 2020.  Therein, Applicant amended claims 1, 8, 15 and 19; no claims were cancelled or added.   The submitted claims have been entered and are considered below.  

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
The objection to the Drawings is withdrawn. 
The obviousness-type double patenting rejection has been updated to correct the related case  number.  A Terminal Disclaimer has yet to be filed.  Therefore, the Double Patenting rejection is considered new.   
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are not persuasive.   The prior art of record discloses the newly amended subject matter.  Hawley discloses sensing an acceleration rate (see para. 0080) as well as a honk at a pedestrian (implies object presence/absence determination).   According to the figures 6C and 6D, Hawley’s disclosures fit into the categories exemplifying extrinsic and intrinsic parameters.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
s 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 15/857,000 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in claim language are primarily rearranged claim elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Healey, et al. (U.S. Patent Publication No. 2015/0158486) in view of Minster, et al. (U.S. Patent Publication No. 2017/0267256).   
With respect to claim 1, Healey discloses a method implemented on a computer having a processor, (Healy, Fig. 7, processors 702)
a storage, and (Healey, Fig. 7, mass storage devices 706 or system memory 704)
a communication platform for motion planning for an autonomous driving vehicle, (Healey, Fig. 7, communication interface 710 or I/O devices 708) comprising:
obtaining, by the processor self-aware capability parameters instantiated with respect to a current location of the autonomous driving vehicle, (Healey, Fig. 6, right turn policy 400 and paragraph 0055, “More specifically, illustration 602a depicts the application of a right turn policy 400 for an interaction at locality where pedestrians are accorded no rights.” The vehicle knowing that it is able to make a right turn discloses the claimed self-aware capability parameter.) wherein the self-aware capability parameters include intrinsic and extrinsic parameters (see para. 0080, acceleration rate; see para. 0056, honk at pedestrian implies object presence/absence determination), which are used to (Healey, paragraph 0055, “Accordingly, right turn policy 400 specifies certain deceleration pattern Dp (including the starting point of deceleration and the deceleration rate), the turn speed Sp, and the acceleration pattern Ap (including the starting point of acceleration and the acceleration rate).” The deceleration, speed and acceleration pattern each specify an operational capability.).  Healy does not explicitly disclose the next limitation.  
A teaching from Minster discloses obtaining real time observations of a passenger present in the autonomous driving vehicle, wherein the real time observations provide cues about reaction of the passenger (see paras. 0071-0073, 0076, 0077); analyzing by the processor, the real time observations of the passenger to estimate a preference of the passenger with respect to vehicle motion at the current location (see paras. 0071-0073, 0076, 0077).  It would have been obvious to one of ordinary skill in the art to modify Healey to include the teachings of Minster based on the similar area of invention and the motivation to improve the ability to modify driving style according to passenger preference is especially important in autonomous vehicles because of the control disconnect between passengers and the autonomous vehicles--if passengers are not in control of the vehicle, they at least want it to behave in a predictable and confidence-inspiring manner.  
Continuing with the claim, Healey further discloses planning by the processor, the vehicle motion of the autonomous driving vehicle based on the intrinsic and extrinsic parameters included in the self-aware capability parameters and the preference of the passenger. (Healey, paragraph 0055, “Referring now to FIG. 6, wherein an example right turn policy, and results for application of example individual driving preferences for aggressiveness to the example right turn policy are illustrated” The results disclose the claimed planning. See also paras. 0080, 0056, these factors are included in autonomous driving and driver preferences).

the intrinsic capability parameters specifying conditions internal to the autonomous driving vehicle that limit the operational capability of the autonomous driving vehicle, (Healey, paragraph 0051, “At block 312, various commands may be issued to various components of the vehicle, based on the modified policy outputs, to CA/AD of the vehicle. As described earlier, the various components may include fuel injector, steering, transmission gears, brakes, and so forth, whereas examples of commands 106 may include, but are not limited to, increase/decrease amount of fuel to be injected into the engine of vehicle 102, steer right or left, up shift or down shift gears, apply or cease to apply brake, and so forth” The present specification, Fig. 6C identifies “brakes” as an intrinsic capability parameters. The various components and commands also disclose the claimed intrinsic capability parameters.)
the extrinsic capability parameters specifying conditions external to the autonomous driving vehicle that limit the operational capability of the autonomous driving vehicle. (Healey, paragraph 0035, “Data 132 may include, but are not limited, traffic volume data, weather data, crime data, law enforcement data, and so forth.” The present specification, Fig. 6D identifies both weather and nearby vehicles as extrinsic capability parameters. The additional data further disclose the claimed extrinsic capabilities.)
With respect to claim 3, Healey further discloses the method of claim 1, wherein the self-aware capability parameters are updated to reflect a scenario the autonomous driving vehicle is currently associated with. (Healey, Fig. 1 and paragraph 0029, “Continue to refer to FIG. 1, CA/AD system 106 may be disposed in vehicle 102, and configured to provide CA/AD of vehicle 102, issuing commands 116 to various components 108 of vehicle 102, based at least in part on real time data 118 from local sensors 104, and/or other (real time or historic) data 132 from various remote sources 130.” Real-time 
With respect to claim 4, Healey further discloses the method of claim 1, wherein the preference of the passenger with respect to the vehicle motion is estimated based on at least one of:
an explicit indication of the preference; (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” How they have driven discloses the claimed indication.)
a reaction of the passenger to the vehicle motion; and (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” Accelerating and decelerating disclose the claimed reaction to vehicle motion.)
a scenario related to the passenger. (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” Driving and stop signs (or intersections, see later in the paragraph) disclose the claimed scenario.)
(Healey, paragraph 0033, “sensors 104 may include in particular an electro-magnetic reader in reading the identity of the driving individual or passenger, whose driving preferences are to be applied, from an "ignition" key, a radio frequency identification (RFID) module, and so forth.”)
obtaining at least one feature associated with the passenger based on the sensor data; (Healey, paragraph 0033, “sensors 104 may include in particular an electro-magnetic reader in reading the identity of the driving individual or passenger, whose driving preferences are to be applied, from an "ignition" key, a radio frequency identification (RFID) module, and so forth.” The identity, the key, or policy preference each disclose the claimed feature.)
identifying a reaction cue of the passenger based on at least one of a visual based reaction cue based on some visual feature of the at least one feature, and (Healey, Fig. 4, stop sign. The stop sign is a visual cue that then driver/now passenger reacts to.)
an acoustic based reaction cue based on an acoustic feature of the at least one feature; and (Not invoked, see the “at least one of’ above.)
obtaining the reaction of the passenger to the vehicle motion based on the reaction cue of the passenger. (Healey, paragraph 0053, “FIG. 4 also illustrates an example collection 410 of individual driving preferences 412-416 for making a stop at a stop sign for three example drivers or passengers.” The velocity shown in Fig. 4 discloses the claimed obtaining the reaction. Note that the description of Fig. 4 corresponds to Fig. 6, see, e.g., paragraphs 0024 and 0050 as well as paragraph 0096.)
With respect to claim 6, Healey further discloses the method of claim 5, wherein the reaction of the passenger to the vehicle motion is further evaluated based on at least one of
an express statement, (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” Use of the brake (or gas pedal) discloses the claimed express statement. The Cambridge Dictionary defines “statement” with “A statement is also an act or object that expresses an idea or opinion. ” (Here, pressing the brake or gas pedal expresses a desire to change speed.) Retrieved from https://dictionary.cambridge.org/us/dictionary/english/statement.)
emotional state of the passenger inferred based on the visual and acoustic features of the at least one feature, or (Not invoked, see the “at least one of’ above.) 
a combination thereof. (Not invoked, see the “at least one of” above.)
With respect to claim 7, Healey further discloses the method of claim 5, wherein the scenario relevant to the passenger for inferring the preference of the passenger include at least one of:
a known event scheduled; (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” Stopping discloses the claimed known event, the car’s efforts to stop the car discloses the claimed scheduling.)
an event with an indicated urgency; and (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” The stop sign discloses the claimed indicated urgency, the need to stop discloses the claimed event.)
timing information about the passenger. (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” The driving preference discloses the claimed information about the passenger.)
Claims 8-14 are rejected for corresponding reasons as claims 1-7. 
Claims 15-21 are rejected for corresponding reasons as claims 1 -7.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663